Pee Curiam,
The learned court below found as a fact, “that the electric light line,'poles, wires, dynamos, etc., form a part of the electric light ■ plant, late the property of the Carbon County Improvement Company, Limited, and are appurtenant thereto, and are covered by the mortgage aforesaid, and form part of the security pledged to secure the payment of the bonds secured by the mortgage aforesaid and the interest thereon, as well as all the machinery and fixtures in and upon said mortgaged property.” And the court further found, “that the electric light *281pole line, in the borough of Lehighton, and the electric light wires fastened to the masts in the streets and connected with the plant in the borough of Weissport, late the property of the Carbon County Improvement Company, Limited,, form a part of the realty and are covered by the mortgage.” And among the conclusions of law the court further found as follows: “ It thus appears that the pole line in Lehighton was an essential part of the electric light plant in Weissport, so essential that without it the plant and the real estate covered by the mortgage would be useless. To sever the pole line would be to destroy the plant. The pole line was necessary to carry the electric light current to consumers in Lehighton. It was attached physically and continuously to the plant in Weissport, and while the plant was in operation the electricity created by the machinery was passing to and fro, going from and returning to the dynamos, and thus constituting one machine or plant. Evidently it was the full intent of the parties who erected the plant in Weissport to make the pole line in dispute a part of the machine plant attached to the real estate.” The controversy turned upon the question-whether the part of the plant which was contained within the territory of the borough of Lehighton was real or personal estate, whether it was so connected with the plant in Weissport as to be a necessary part of it and therefore bound by the lien of the mortgage. The above findings, which in our opinion could not have been otherwise under the evidence, dispose of the question. We are clearly of opinion that the court below was entirely correct in its findings of fact and conclusions of law The principles upon which the question was ruled are thoroughly well established and very familiar to the professional mind. It is beyond doubt that they have direct application to the clear facts of the present case.
Decree affirmed and appeal dismissed at the cost of the appellants.